DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 13 May 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites the limitation “the center point.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitations “the determined characters” and “the gesture.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 25 recites the limitations “the determined characters” and “the gesture.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 26 recites the limitations “the gesture” and “the second of the virtual ambiguous keys.” There is insufficient antecedent basis for these limitations in the claim.
Claim 27 recites the limitation “a second touch event” however, claim 21, from which 27 depends, already recited a second touch so it is unclear if the touch in claim 27 is the same second touch or actually a third touch.  Further claim 27 also recites “the groups” however, claim 21, from which 27 depends, just recites a first group and thus it is unclear where “groups” is coming from.
Claim 28 is rejected under the same rationale as claim 21.
Claim 29 is rejected under the same rationale as claim 22.
Claim 30 is rejected under the same rationale as claim 23.
Claim 32 is rejected under the same rationale as claim 25.
Claim 33 is rejected under the same rationale as claim 26.
Claim 34 is rejected under the same rationale as claim 27.
Claim 35 is rejected under the same rationale as claim 21.

Claim 37 is rejected under the same rationale as claim 23.
Claim 39 is rejected under the same rationale as claim 26.
Claim 40 is rejected under the same rationale as claim 27.
Claims 24, 31 and 38 are rejected due to their dependency from the independent claims.
For examination purposes, the examiner will interpret the limitations such as reciting “a gesture” for example [instead of “the” gesture] where possible for interpretation.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 28 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxwell (US 2007/0256029).

Regarding claim 21, Maxwell discloses a method, comprising:
detecting, on a touch-sensitive input area having a first group of virtual ambiguous keys arranged approximately radially about a first center point, a first touch of at least one of the first group of virtual ambiguous keys (Figure 2E and paragraph [0122], the first group is primary keys 202, where ABC on the key is ambiguous, and “most recently selected primary input region” is the first touch on the ABC ambiguous key.);
determining a plurality of words based on the first touch (Figure 2E, 241-243); and 
displaying, in response to detecting a second touch on the touch-sensitive input area, the emphasized word in the word option selector list to a second area of the display (Figure 2E and paragraphs [0123] and [0125], “highest probability words” so all of 241-243 are “emphasized” in the second options menu in a second area, which is a word option selector, and when a user touches to select then the word that is selected upon that second touch is displayed in the text area of Figure 1.).

Regarding claim 28, please refer to the rejection of claim 21, and furthermore Maxwell also discloses a non-transitory computer readable medium (Figure 1, 101).

Regarding claim 35, please refer to the rejection of claim 21, and furthermore Maxwell also discloses a system comprises a display (Figure 1, 104), a processor (Figure 1, 102), and logic (Figure 1, 102 [integrated with processor], see Figure 3B, for example.).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 22, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US 2007/0256029) in view of Paek et al. (US 2014/0098036).

Regarding claim 22, Maxwell discloses the method of claim 21.
Maxwell fails to teach wherein the center point is located at about a corner of the touch-sensitive input area.
Paek et al. disclose a menu wherein a center point is located at about a corner of a touch-sensitive input area (Figure 11).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the corner teachings of Paek et al. for the input area in the method taught by Maxwell.  The motivation to combine would have been in order to provide the touch input area in a location so as to facilitate intuitive user input while holding the device.

Regarding claim 29, this claim is rejected under the same rationale as claim 22.

Regarding claim 36, this claim is rejected under the same rationale as claim 22.

Claims 24, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US 2007/0256029) in view of Kuscher et al. (US 9,261,989).

Regarding claim 24, Maxwell discloses the method of claim 21.
Maxwell fails to teach the method comprising enabling a swipe gesture mode, in which detected circumferential gesture transitions of a gesture are used for determining at least one character from at least one of the virtual ambiguous keys.
Kuscher et al. disclose a method comprising enabling a swipe gesture mode, in which detected circumferential gesture transitions of a gesture are used for determining a selection (Figure 1 and column 4, lines 23-37).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the swipe gesture teachings of Kuscher et al. in the method taught by Maxwell such that the swipe gesture mode would be used in connection with the ambiguous keys and thus the gestures will be used to determine at least one character from at least one of the virtual ambiguous keys.  The motivaiton to combine would have been in order to provide more intuitive and faster input of characters.

Regarding claim 31, this claim is rejected under the same rationale as claim 24.

Regarding claim 38, this claim is rejected under the same rationale as claim 24.

Allowable Subject Matter

Claims 23, 25-27, 30, 32-34, 37 and 39-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
2 March 2021